DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1-2, 8, 10, 15 are amended and field on 10/12/2021.
Claims 16-25 are newly added.
The amendment to claims 8, 10 overcome the 112 rejection in the action mailed on 7/9/2021.
Allowable Subject Matter
Claims 1-25 are allowed.
As to claim 1, a needle assembly comprising:  a needle hub, a catheter hub, a catheter tube, a valve, an actuator with a body and an activation end, and wherein the activation end is located within the proximal receptacle and is configured to push the valve disc to open the valve; and an extension leg on a proximal end of the actuator, the extension leg having an engagement section with a support surface extending radially of a surface of the extension leg, the  support surface configured for supporting; a safety clip having a proximal wall, a proximal opening on the proximal wall, a resilient arm, and an end; wherein the end of the resilient arm is supported by the support surface of the engagement section when the safety clip is in the interior cavity of the catheter hub in the ready to use position in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Tan et al. (US. 20150151085A1) (Tan) is the closest prior art of record. Even though Tan discloses a needle assembly comprising:  a needle hub, a catheter hub, a 
As to claim 11, a method of manufacturing a needle assembly comprising: providing a catheter hub with a catheter tube, positioning a valve has a proximal receptacle, positioning a valve opener and positioning a valve opener adjacent the valve and inside the interior cavity of the catheter hub so that a nose section of the valve opener is located inside the proximal receptacle, the valve opener comprising an extension leg on a proximal end of the valve opener, the extension leg having an engagement section; positioning a safety clip in the interior cavity of the catheter hub so that an end of an arm of the safety clip is located over the engagement section, the engagement section having a surface to support the safety clip when the safety clip is in the interior cavity of the catheter hub in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Tan et al. (US. 20150151085A1) (Tan) is the closest prior art of record. Even though Tan discloses a method of manufacturing a needle assembly comprising: providing a catheter hub with a catheter tube, positioning a valve, Tan fails to disclose valve has a proximal receptacle, positioning a valve opener and positioning a valve opener adjacent the valve and inside the interior cavity of the catheter hub so that a nose section of the valve opener is located 
As to claim 16 (similar to claim 2), a needle assembly comprising: a needle hub, a catheter hub, a catheter tube, a valve, an actuator with a body and an activation end, and wherein activation end is located within the proximal receptacle and is configured to push the valve disc to open the valve; an extension leg on a proximal end of the actuator, the extension leg having an engagement section having a surface for supporting; and a radially extending tab formed on the extension leg located in an undercut formed on the interior surface of the catheter hub, the location of the radially extending tab in the undercut prevents dislodgement of the actuator from within the interior cavity of the catheter hub; a safety clip having a proximal wall, a proximal opening on the proximal wall, a resilient arm, and an end; wherein the end of the arm is supported by the surface of the engagement section when the safety clip is in the interior cavity of the catheter hub in the ready to use position in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Tan et al. (US. 20150151085A1) (Tan) is the closest prior art of record. Even though Tan discloses a needle assembly comprising: a needle hub, a catheter hub, a catheter tube, a valve, an actuator with a body and an activation end, Tan fails to disclose the activation end is located within the proximal receptacle and is configured to push the valve disc to open the valve; an extension leg on a proximal end of the actuator, the extension leg having an engagement section having a surface for supporting; and a radially extending tab formed on the extension leg located in an undercut formed on the interior surface of the catheter hub, the location of the radially extending tab in the undercut prevents dislodgement of the actuator from within the interior cavity of the catheter hub; a safety clip having a proximal wall, a proximal opening on the proximal wall, a resilient arm, and an end; wherein the end of the arm is supported by the surface of the engagement section when the safety clip is in the interior cavity of the catheter hub in the ready to use position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Response to Arguments
Applicant’s arguments, see remark, filed 10/12/2021, with respect claims 1 and 11 and the limitation wherein the actuator/ valve opener has activation end/ nose is in receptacle and the limitation with regards to the support surface have been fully considered and are persuasive.  The 102 rejection for claim 1 and 103 rejection of claim 11 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783         

/Lauren P Farrar/Primary Examiner, Art Unit 3783